DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
The present application is said to be a CON of Application No. 16/242,485.  Claims 1-3, 5-16 and 32-35 presented via Preliminary Amendment are pending and subject to examination in this Office action.  Claims 4 and 17-31 have been canceled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 11, 14, 15 and 32 are rejected under 35 U.S.C. 103 as unpatentable over Jacques (U.S. Patent Application Publication No. 2013/0167452), in view of Fox (U.S. Patent Application Publication No. 2014/0232613) and de Lespinois (U.S. Patent No. 9,523,209).
Regarding independent claims 1 and 32, JACQUES discloses a portable theater (A transportable large capacity theatre [i.e. a portable theater], para 0007) and a method of constructing such a portable theater comprising:
a plurality of individual panels assembled together to form a theater enclosure (the sidewalls, end walls and roof may be provided by a plurality of elongated inflatable beams each including a plurality of elongated panels joined along longitudinal edges [i.e. a plurality of individual panels assembled together to form a theater enclosure], para 0102);
a plurality of audience seats installed within the assembled theater enclosure (Chairs, benches or other seats may be integrally formed in the retractable seating portion 40A, and/or may be installed on the seating portion 40A once it is extended [i.e. a plurality of audience seats installed within the assembled theater enclosure], para 0188); and
a projection screen mounted within the assembled theater enclosure, the projection screen having a partial toroidal shaped reflective surface configured to reflect, toward the plurality of audience seats, a moving image as projected by a projector (a viewing screen positioned within the inner volume [i.e. a projection screen mounted within the assembled theater enclosure], a seating section positioned within the inner volume in a spaced relation to the screen and configured to permit a viewer seated in the seating section to view the viewing screen, a motion picture projector positioned within the inner volume and configured to project an image onto the viewing screen [i.e. surface configured to reflect, toward the plurality of audience seats, a moving image as projected by a projector], para 0057, the projection system projects digital 2D or 3D images onto the screen 30 from behind the seating structure 40. The screen 30 may have a curved surface [i.e. the projection screen having a partial toroidal shape], para 0184).
Jacques does not appear to expressly describe that its projection screen is a hemispherically curved projection screen.  As evidenced by Fox, it was old and well-known in the art to utilize such hemispherically curved projection screens 106 to wrap around the audience in a way that immerses the viewers in a display space (¶ [0040]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the recited screen structure to enhance the viewing experience by providing a screen that wraps around the audience in a way that immerses the viewers in a display space, as taught by Fox.  Such combination of known prior art elements that merely yields predictable results would have been obvious to one skilled in the art.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-16.
Jacques does not appear to expressly describe that each of the audience seats in a row of audience seats directly faces a vertical axis passing through a center point of the projection screen while the respective audience seat is installed within the assembled theater enclosure.  As evidenced by de Lespinois, it was old and well-known in the art to provide each of the audience seats in a row of audience seats directly faces a vertical axis passing through a center point of the projection screen while the respective audience seat is installed within the assembled theater enclosure (Fig. 1; col. 4, ll. 1-12).  It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide each of the audience seats in a row of audience seats directly faces a vertical axis passing through a center point of the projection screen while the respective audience seat is installed within the assembled theater enclosure to further enhance the viewing experience by directing the focal point of the viewers to the central region of the screen, as taught by de Lespinois.  Such combination of known prior art elements that merely yields predictable results would have been obvious to one skilled in the art.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-16.
Accordingly, Jacques as modified by Fox and de Lespinois results in the claimed invention.

Regarding claim 5, JACQUES further discloses that each of the plurality of audience seats is arranged in a plurality of rows and on a raked platform such that seats in the row closest to the projection screen are lower than seats in the row furthest from the projection screen (the retractable seating portion 40A may be extended in a direction away from movable housing 52, allowing the retractable seating portion 40A to be set up in its final position relative to the screen 30. Chairs, benches or other seats may be integrally formed in the retractable seating portion 40A [i.e. the plurality of audience seats is arranged in a plurality of rows], para 0188, along with a raked seating structure 40 [i.e. a raked platform such that seats in the row closest to the projection screen are lower than seats in the row furthest from the projection screen], para 0183).

Regarding claim 11, JACQUES further discloses further comprising a sound system including a plurality of speakers mounted outside a perimeter of the projection screen (the transportable large capacity may further include a plurality of loudspeakers positioned within the primary theatre body [i.e. a sound system including a plurality of speakers mounted outside a perimeter of the projection screen] and within the volume defined by the interior lining, para 0019).

Regarding claim 14, JACQUES further discloses that at least one of the individual panels includes a sound absorbing material (Acoustic panels or other materials may be provided within the theatre enclosure and may be positioned in such a manner as to provide directional sound control within the enclosure by absorbing [i.e. at least one of the individual panels includes a sound absorbing material] and/or redirecting sound within the enclosure, para 0099).

Regarding claim 15, JACQUES further discloses that the plurality of individual panels are prefabricated (The theatre structure may be air-inflated and may include cylindrical pressurized tubes of a stitched and welded construction [i.e. the plurality of individual panels are prefabricated], para 0108).

Claims 2, 3 and 33 are rejected under 35 U.S.C. 103 as unpatentable over Jacques, Fox and de Lespinois as applied above, and further in view of Trumball (U.S. Patent Application Publication No. 2012/0268570).
Regarding claims 2 and 33, JACQUES discloses the invention above, but JACQUES did not disclose that the projector (para 0019) projects the moving image onto the projection screen by flashing individual frames of the moving image one time each in a sequence that alternates between left eye frames as recorded at left eye recordal times and right eye frames as recorded at right eye recordal times, each successive frame of the sequence having been recorded at a successive time and projected temporally with respect to one another in the sequence to show the moving image, resulting in a projected frame rate of at least 120 frames per second, wherein the left eye frames are recorded at at least 60 frames per second and at the left eye recordal times, and wherein the right eye frames are recorded at at least 60 frames per second and at right eye recordal times offset from the left eye recordal times. However, TRUMBULL is in the field of motion picture photography (para 0001) and discloses that the projector is configured to project the moving image onto the projection screen by flashing individual frames of the moving image one time each in a sequence that alternates between left eye frames as recorded at left eye recordal times and right eye frames as recorded at right eye recordal times, each successive frame of the sequence having been recorded at a successive time and projected temporally with respect to one another in the sequence to show the moving image, resulting in a projected frame rate of at least 120 frames per second, wherein the left eye frames are recorded at at least 60 frames per second and at the left eye recordal times, and wherein the right eye frames are recorded at at least 60 frames per second and at right eye recordal times offset from the left eye recordal times (The stereo sync signal indicates which of the two stereo images is present in the video stream at any instant of time. In the present invention, each of the two stereo image streams will be modulated as a left eye designated or right eye designated, para 0071, Industry standard protocols such as stereo VGA provide fixed known rates for the incoming frames, e.g. 60 Hz, 85 Hz, 100 Hz, or 120 Hz, where the stereo rate is half of that [i.e. project the moving image onto the projection screen by flashing individual frames of the moving image one time each in a sequence that alternates between left eye frames as recorded at left eye recordal times and right eye frames as recorded at right eye recordal times, each successive frame of the sequence having been recorded at a successive time and projected temporally with respect to one another in the sequence to show the moving image, resulting in a projected frame rate of at least 120 frames per second, wherein the left eye frames are recorded at at least 60 frames per second and at the left eye recordal times, and wherein the right eye frames are recorded at at least 60 frames per second and at right eye recordal times offset from the left eye recordal times], para 0070).  It would have also been obvious to one of ordinary skill in the art at the time of the invention to combine the projector is configured to project the moving image onto the projection screen by flashing individual frames of the moving image one time each in a sequence that alternates between left eye frames as recorded at left eye recordal times and right eye frames as recorded at right eye recordal times, each successive frame of the sequence having been recorded at a successive time and projected temporally with respect to one another in the sequence to show the moving image, resulting in a projected frame rate of at least 120 frames per second, wherein the left eye frames are recorded at at least 60 frames per second and at the left eye recordal times, and wherein the right eye frames are recorded at at least 60 frames per second and at right eye recordal times offset from the left eye recordal times as taught in TRUMBULL with the invention of JACQUES, in order to project moving images in three dimensions (TRUMBULL para 0001).

Regarding claim 3, JACQUES further discloses further comprising the projector (The projector [i.e. the projector] may be positioned within the volume defined by the interior lining, para 0019).

Claims 6, 7 and 12 are rejected under 35 U.S.C. 103 as unpatentable over Jacques, Fox and de Lespinois as applied above, and further in view of Read (U.S. Patent Application Publication No. 2005/0248726).
Regarding claim 6, JACQUES discloses the invention above, but JACQUES did not disclose that the projection screen is configured to provide at least a 50 degree horizontal field of view of the reflected moving image to at least one of the plurality of audience seats while the respective audience seat is installed within the assembled theater enclosure. However, READ is in the field of the presentation of motion picture films (para 0001) and discloses that the projection screen is configured to provide at least a 50 degree horizontal field of view of the reflected moving image to at least one of the plurality of audience seats while the respective audience seat is installed within the assembled theater enclosure (Angle AOB represents the horizontal field of view of the motion picture theatre as seen from a location coincident with the point of projection, O. In the case of FIG. 1, this angle equals approximately 45 degrees. This represents a minimum horizontal field of view for patrons in the theatre; as one sits closer to the screen the horizontal field of view increases. A patron sitting at position X in FIG. 1, for example, would have a horizontal field of view of 55 degrees [i.e. the projection screen is configured to provide at least a 50 degree horizontal field of view of the reflected moving image to at least one of the plurality of audience seats while the respective audience seat is installed within the assembled theater enclosure], as is indicated by angle AXB. The widest possible field of view in a theatre such as depicted in FIG. 1 is indicated by the angle AZB representing a patron sitting in a seat in the front row, and is equal to about 110 degrees, para 0039). It would have also been obvious to one of ordinary skill in the art at the time of the invention to combine the projection screen is configured to provide at least a 50 degree horizontal field of view of the reflected moving image to at least one of the plurality of audience seats while the respective audience seat is installed within the assembled theater enclosure as taught in READ with the invention of JACQUES, in order to allow a qualitatively different motion picture presentation experience (READ para 0001).

Regarding claim 7, JACQUES discloses the invention above, but JACQUES did not disclose that the projection screen is configured to provide at least a 100 degree horizontal field of view of the reflected moving image to at least one of the plurality of audience seats while the respective audience seat is installed within the assembled theater enclosure. However, READ discloses that the projection screen is configured to provide at least a 100 degree horizontal field of view of the reflected moving image to at least one of the plurality of audience seats while the respective audience seat is installed within the assembled theater enclosure (Angle AOB represents the horizontal field of view of the motion picture theatre as seen from a location coincident with the point of projection, O. In the case of FIG. 1, this angle equals approximately 45 degrees. This represents a minimum horizontal field of view for patrons in the theatre; as one sits closer to the screen the horizontal field of view increases. A patron sitting at position X in FIG. 1, for example, would have a horizontal field of view of 55 degrees, as is indicated by angle AXB. The widest possible field of view in a theatre such as depicted in FIG. 1 is indicated by the angle AZB representing a patron sitting in a seat in the front row, and is equal to about 110 degrees [i.e. the projection screen is configured to provide at least a 100 degree horizontal field of view of the reflected moving image to at least one of the plurality of audience seats while the respective audience seat is installed within the assembled theater enclosure], para 0039). It would have also been obvious to one of ordinary skill in the art at the time of the invention to combine the projection screen is configured to provide at least a 100 degree horizontal field of view of the reflected moving image to at least one of the plurality of audience seats while the respective audience seat is installed within the assembled theater enclosure as taught in READ with the invention of JACQUES, in order to allow a qualitatively different motion picture presentation experience (READ para 0001).

Regarding claim 12, JACQUES discloses the invention above, but JACQUES did not disclose that the sound system further includes a plurality of subwoofers mounted behind or to one side of at least one of the audience seats. However, READ discloses that the sound system further includes a plurality of subwoofers mounted behind or to one side of at least some of the audience seats (There is a 6th Sub-Bass Loudspeaker assembly 106 consisting of several sub-woofer elements grouped together that re-produce the low-frequency sound derived from the 5 audio channels [i.e. a plurality of subwoofers mounted behind or to one side of at least some of the audience seats], para 0054). It would have also been obvious to one of ordinary skill in the art at the time of the invention to combine the sound system further includes a plurality of subwoofers mounted behind or to one side of at least one of the audience seats as taught in READ with the invention of JACQUES, in order to allow a qualitatively different motion picture presentation experience (READ para 0001).

Claims 8, 9, 34 and 35 are rejected under 35 U.S.C. 103 as unpatentable over Jacques, Fox and de Lespinois as applied above, and further in view of Maillard (U.S. Patent Application Publication No. 2015/0146172).
Regarding claims 8 and 34, JACQUES discloses the invention above, but JACQUES did not disclose further comprising means for mounting the projection screen within the assembled theater enclosure using vacuum pressure to hold the projection screen in position against a structural member. However, Maillard is in the field of projection screens (para 0001) and discloses further comprising means for mounting the projection screen within the assembled theater enclosure using vacuum pressure to hold the projection screen in position against a structural member (a projector screen having a projection surface essentially forming a spheric section, comprising a rigid structure (1) that is preferably male of a metal, and a membrane (2) that is preferably made of a textile, the membrane being supported by said rigid structure (1), characterised in that the membrane (2) envelops the rigid structure (1) and in that a means (3) for generating a vacuum is provided in order to keep the membrane (2) pressing against the rigid structure [i.e. mounting the projection screen within the assembled theater enclosure using vacuum pressure to hold the projection screen in position against a structural member], abstract, A negative pressure is then created by a means such as a suction fan 3 connected to a suction duct 4 in order to hold the membrane 2 against the frame 1, para 0030). It would have also been obvious to one of ordinary skill in the art at the time of the invention to combine means for mounting the projection screen within the assembled theater enclosure using vacuum pressure to hold the projection screen in position against a structural member as taught in Maillard with the invention of JACQUES, in order to involve three-dimensional (3D) perception that is as realistic as possible (Maillard para 0001).

Regarding claims 9 and 35, modified JACQUES discloses the invention above, but JACQUES did not disclose that the means for mounting the projection screen within the assembled theater enclosure includes at least one tan configured to produce the vacuum pressure. However, Maillard discloses that the means for mounting the projection screen within the assembled theater enclosure includes at least one fan configured to produce the vacuum pressure (A negative pressure is then created by a means such as a suction fan 3 connected to a suction duct 4 in order to hold the membrane 2 against the frame 1 [i.e. at least one fan configured to produce the vacuum pressure], para 0030). It would have also been obvious to one of ordinary skill in the art at the time of the invention to combine the means for mounting the projection screen within the assembled theater enclosure includes at least one fan configured to produce the vacuum pressure as taught in Maillard with the invention of JACQUES, in order to involve three-dimensional (3D) perception that is as realistic as possible (Maillard para 0001).

Claim 10 is rejected under 35 U.S.C. 103 as unpatentable over Jacques, Fox and de Lespinois as applied above, and further in view of Wei (U.S. Patent Application Publication No. 2011/0279781).
Regarding claim 10, JACQUES discloses the invention above, but JACQUES did not disclose that the reflective surface of the projection screen comprises aluminum. However, WEI is in the field of a projection screen with a reflective film, a projection system using same and a method for making the projection screen (para 0002) and discloses that the reflective surface of the projection screen comprises aluminum (projection screen 10 includes a flexible transparent substrate 12, and a reflective film 14, para 0012, The reflective film 14 includes a first layer 140, a second layer 142 and a third layer 144. The first layer 140 is the innermost layer, and the third layer 144 is the outermost layer. The first layer 140 is made of aluminum [i.e. the reflective surface of the projection screen comprises aluminum], the second layer 142 is made of alumina, and the third layer 144 is made of chromium, para 0013). It would have also been obvious to one of ordinary skill in the art at the time of the invention to combine the reflective surface of the projection screen comprises aluminum as taught in WEI with the invention of JACQUES, in order to reflect red, green and blue light, such as from a projector, making it viewable on the screen, and substantially absorb ambient light other than the above specified light wavelengths, resulting in relatively higher contrast (WEI abstract).

Claim 13 is rejected under 35 U.S.C. 103 as unpatentable over Jacques, Fox, de Lespinois and Read as applied above, and further in view of Carver (U.S. Patent Application Publication No. 2005/0036645).
Regarding claim 13, modified JACQUES discloses the invention above, but JACQUES did not disclose that each of the plurality of subwoofers is configured to produce sub-audible frequencies from between approximately zero and 20 Hz. However, CARVER is in the field of high fidelity audio reproduction (para 0004) and discloses that each of the plurality of subwoofers is configured to produce sub-audible frequencies from between approximately zero and 20 Hz (the subwoofer 50 of the present invention is capable of operating at frequencies f as low as 20 Hz [i.e. the plurality of subwoofers is configured to produce sub-audible frequencies from between approximately zero and 20 Hz], para 0218). It would have also been obvious to one of ordinary skill in the art at the time of the invention to combine each of the plurality of subwoofers is configured to produce sub-audible frequencies from between approximately zero and 20 Hz as taught in CARVER with the invention of JACQUES, in order to produce high quality, low distortion and low-frequency sound (CARVER para 0004).

Claim 16 is rejected under 35 U.S.C. 103 as unpatentable over Jacques, Fox and de Lespinois as applied above, and further in view of Buckhorn (U.S. Patent Application Publication No. 2014/0197168).
Regarding claim 16, JACQUES discloses the invention above, but JACQUES did not disclose that at least one of the individual panels are configured to nest with at least one other individual panel such that the respective individual panels stack together. However, BUCKHORN is in the field of collapsible storage containers (para 0002) and discloses that at least one of the individual panels are configured to nest with at least one other individual panel such that the respective individual panels stack together (each panel may be nested with other panels of the same type, as shown in FIGS. 13-16. FIG. 13 shows multiple lid panels 105 stacked on one another [i.e. at least one of the individual panels is designed to nest with at least one other individual panel such that the respective individual panels can be stacked together] so that the outer lip of a first lid panel 105 fit within the outer recess around the top of a second lid panel 105' to prevent the lip panels 105 from moving relative to one another, para 0052). It would have also been obvious to one of ordinary skill in the art at the time of the invention to combine at least one of the individual panels configured to nest with at least one other individual panel such that the respective individual panels stack together as taught in BUCKHORN with the invention of JACQUES, in order to allow the panels to nest in a collapsed configuration with similar or dissimilar panels (BUCKHORN abstract).

Response to Arguments
Applicant’s arguments filed on 3 May 2022 have been fully considered but are not persuasive for at least the following reasons.
Applicant’s main substantive argument is that Fox teaches away from the claimed seating orientation.
A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore  & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540,  1550 (Fed. Cir. 1983).  Whether a reference teaches away from a claimed invention is a question of fact.  In re Harris, 409 F.3d 1339, 1341 (Fed. Cir. 2005).  “‘A reference may be said to teach away when a person of ordinary skill, upon reading the reference, … would be led in a direction divergent from the path that was taken by the applicant.’”  In re Haruna, 249 F.3d 1327, 1335 (Fed. Cir. 2001) (quoting Tec Air, Inc. v. Denso Mfg. Mich. Inc., 192 F.3d 1353, 1360 (Fed. Cir. 1999)).  However, “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….”  In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004).
Applicant’s “teaching away” argument is not persuasive because Applicant has not directed the Examiner to any teachings in the prior art which criticizes, discredits, or otherwise discourages the solution claimed.  See In re Fulton, 391 F.3d at 1201.  Rather, the teachings of Fox cited by Applicant merely indicate preferred embodiments of his invention, not an absolute requirement for an outward seat direction.  “[C]ase law does not require that a particular combination must be the preferred, or the most desirable, combination described in the prior art in order to provide the motivation for the current invention.”  Id. at 1200.  Moreover, Applicant’s argument does not take into account what the collective teachings of the prior art would have suggested to one of ordinary skill in the art, and thus, are unpersuasive.  See In re Keller, 642 F.2d 413, 425 (CCPA 1981).  In the present case, Applicant has not set forth any persuasive, objective evidence (e.g., Affidavits or Declarations) establishing that the suggested combination would not work, or that the combination is beyond the technical skill of one of ordinary skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Refer to the attached Form PTO-892.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Authorization for Email Communication – In the event Applicant wishes to communicate with the Examiner via electronic mail, written authorization should be provided in Applicant’s next response.  See MPEP § 502.03.  The following is a sample authorization form which may be used by Applicant:
Recognizing that Internet communications are not secure, we hereby authorize the USPTO to communicate with any authorized representative concerning any subject matter of this application by electronic mail.  We understand that a copy of these communications will be made of record in the application file.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY MINTZ whose telephone number is (571)270-7327.  The examiner can normally be reached on M-Th 0730 - 1630 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY MINTZ/Primary Examiner, Art Unit 3635